Exhibit 10.1

September 7, 2016

Georgia Erbez

Dear Georgia:

This letter will confirm the terms and conditions of your employment with ZP
Opco, Inc., a Delaware corporation (the “Company”) and wholly owned subsidiary
of Zosano Pharma Corporation, a Delaware corporation (the “Parent”).

1. Position and Duties. Effective September 8, 2016 (the “Start Date”), you will
be the Chief Business Officer and Interim Chief Financial Officer of the Parent
and the Company. You will report to the Chief Executive Officer of the Parent
(the “CEO”). Like other officers of the Parent, you will be a full-time employee
of the Company. You agree to perform the duties of your positions and such other
duties as may reasonably be assigned to you from time to time by the CEO. You
also agree that, while employed by the Company, you will devote your full
business time and your best efforts, business judgment, skill and knowledge to
the advancement of the business and interests of the Parent, the Company and
their respective Affiliates (as defined in Section 6) and to the discharge of
your duties and responsibilities for them.

2. Compensation and Benefits. During your employment, as compensation for the
services performed by you for the Company and its Affiliates, the Company will
provide you the following pay and benefits:

(a) Base Salary. Effective on the Start Date, the Company will pay you a base
salary at the rate of $350,000 per year, payable in accordance with the regular
payroll practices of the Company and subject to increase from time to time by
the Compensation Committee of the Board of Directors of the Parent (the
“Compensation Committee”) in its discretion.

(b) Bonus Compensation. During employment, you will be considered annually for a
bonus. Your bonus target for each year is an amount equal to 40% of your base
salary as of the end of such year. The amount of any bonus awarded will be
determined by the Compensation Committee in its discretion after consideration
of a proposal from the CEO, and will be based on (i) your performance and the
performance of the Company against goals established annually and (ii) the terms
and conditions of the Parent’s employee bonus program, adopted by the
Compensation Committee on February 27, 2015. Any such bonus will be paid to you
in a lump sum prior to March 15 of the year following the year in which your
right to the bonus became vested.



--------------------------------------------------------------------------------

Georgia Erbez

September 7, 2016

Page 2

 

(c) Stock Options.

(i) The Compensation Committee shall grant you a nonstatutory stock option to
purchase 252,000 shares (the “Option”) of common stock, $0.0001 par value per
share, of Parent (“Common Stock”).

(ii) The Option, and any other stock option that is granted to you in the
future, shall (A) have an exercise price per share equal to the closing price
per share of Common Stock on the date of the grant, and (B) be subject to
vesting requirements such that 25% of the Option shares shall vest on the first
anniversary of the date of grant and an additional 1/48th of the total Option
shares shall vest thereafter on the monthly anniversary of such date.

(d) Participation in Employee Benefit Plans. You shall be entitled to
participate in any and all employee benefit plans from time to time in effect
for the full-time employees of the Company generally, but the Company shall not
be required to establish any such program or plan. Such participation shall be
subject to (i) the terms of the applicable plan documents and (ii) generally
applicable Company policies. The Company may alter, modify, add to or delete its
employee benefit plans at any time as it, in its sole discretion, determines to
be appropriate.

(e) Vacations. You will be entitled to three weeks of paid vacation per year, in
addition to holidays observed by the Company. Vacation may be taken at such
times and intervals as you shall determine, subject to the reasonable business
needs of the Company.

(f) Business Expenses. The Company will pay or reimburse you for all reasonable
business expenses incurred or paid by you in the performance of your duties and
responsibilities for the Company, subject to any maximum annual limit and other
restrictions on such expenses set by the Company and to such reasonable
substantiation and documentation as it may specify from time to time.

3. Confidential Information and Restricted Activities.

(a) Confidential Information. During the course of your employment with the
Company, you will learn of Confidential Information (as defined in Section 6),
and you may develop Confidential Information on behalf of the Company. You agree
that you will not use or disclose to any Person (as defined in Section 6) any
Confidential Information obtained by you incident to your employment or any
other association with the Company or any of its Affiliates, except as required
by applicable law or for the proper performance of your regular duties and
responsibilities for the Company. You understand that this restriction shall
continue to apply for three (3) years after your employment terminates,
regardless of the reason for such termination. In addition, you agree to sign
the Company’s standard form of invention assignment agreement as a condition of
your employment hereunder.



--------------------------------------------------------------------------------

Georgia Erbez

September 7, 2016

Page 3

 

(b) Protection of Documents. All documents, records and files, in any media of
whatever kind and description, relating to the business, present or otherwise,
of the Parent, the Company or any of their respective Affiliates, and any
copies, in whole or in part, thereof (the “Documents”), whether or not prepared
by you, shall be the sole and exclusive property of the Company. You agree to
safeguard all Documents and to surrender to the Company, at the time your
employment terminates or at such earlier time or times as the CEO may specify,
all Documents then in your possession or control.

(c) Non-Solicitation. You acknowledge that in your employment with the Company
you will have access to Confidential Information which, if disclosed, would
assist in competition against the Company and its Affiliates, and that you will
also generate good will for the Company and its Affiliates in the course of your
employment. Therefore, you agree that the following restrictions on your
activities during and after the termination of your employment are necessary to
protect the good will, Confidential Information and other legitimate interests
of the Company and its Affiliates: While you are employed by the Company and
during the 12 months immediately following termination of your employment for
whatever reason, you shall not, directly or through any other Person, (A) seek
to persuade any employee of the Company or any of its Affiliates to discontinue
employment or (B) solicit or encourage any customer, distributor, vendor, or
other business partner of the Company or any of its Affiliates or any
independent contractor providing services to the Company or any of its
Affiliates to terminate or diminish its relationship with them. For purposes of
the foregoing, the terms “employee,” “customer,” “distributor,” and “vendor”
shall also include any person or party who held such status during the
immediately preceding six (6) months.

(d) Enforcement of Restrictions. In signing this letter agreement, you give the
Company assurance that you have carefully read and considered all the terms and
conditions of this letter agreement, including the restraints imposed on you
under this Section 3. You agree without reservation that these restraints are
necessary for the reasonable and proper protection of the Company and its
Affiliates, and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area. You further agree
that, were you to breach any of the covenants contained in this Section 3, the
damage to the Company and its Affiliates would be irreparable. You therefore
agree that the Company, in addition to any other remedies available to it, shall
be entitled to preliminary and permanent injunctive relief against any breach or
threatened breach by you of any of those covenants, without having to post bond.
You also agree that the period of restriction in Section 3(c) shall be tolled
and shall not run during any period you are in violation thereof. You and the
Company further agree that, in the event that any provision of this Section 3 is
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, that provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law. It is also agreed
that each of the Company’s Affiliates shall have the right to enforce all of
your obligations to that Affiliate under this letter agreement, including
without limitation pursuant to this Section 3. It is agreed and understood that
the terms of this letter agreement are severable, and that no breach of any
provision of this letter agreement or any other purported violation of law by
the Company shall operate to excuse you from the performance of your obligations
under this Section 3.



--------------------------------------------------------------------------------

Georgia Erbez

September 7, 2016

Page 4

 

4. Termination of Employment. Your employment under this letter agreement shall
continue for no definite term until terminated pursuant to this Section 4.

(a) The Company may terminate your employment for Cause upon written notice to
you setting forth in reasonable detail the nature of the Cause (as defined
below). The following, as determined by the Company in its reasonable judgment,
shall constitute “Cause” for termination: (i) your persistent and willful
refusal to follow reasonable directives of the CEO; (ii) gross negligence or
willful misconduct in the performance of your duties and responsibilities to the
Company or any of its Affiliates; (iii) your material breach of this letter
agreement or any other agreement between you and the Company or any of its
Affiliates, which breach continues for more than 15 days after the Company gives
you written notice which sets forth in reasonable detail the nature of such
breach; or (iv) other conduct by you that is or could reasonably anticipated to
be materially harmful to the business, interests or reputation of the Company or
any of its Affiliates. The Company also may terminate your employment other than
for Cause upon written notice to you.

(b) You may terminate your employment for Good Reason (as defined below) upon
written notice to the Company setting forth in reasonable detail the nature of
the Good Reason. The following shall constitute “Good Reason” for termination:
(i) the Company’s failure to continue you in the position of Chief Business
Officer of the Company with such duties typically associated with such position,
or (ii) failure of the Company to provide you compensation and benefits in
accordance with the terms of Section 2, above, for more than ten (10) business
days after notice from you specifying in reasonable detail the nature of such
failure, except in connection with a decrease in salary affecting each senior
management employee of the Company in a proportionate manner, (iii) relocation
of your principal place of employment to a location other than the greater San
Francisco Bay area, California, or (iv) the failure of the Company’s successor
to assume the Company’s obligations under this Agreement upon a Change in
Control. You may also terminate your employment other than for Good Reason upon
30 days’ written notice to the Company.

(c) In the event you become disabled during employment and, as a result, are
unable to continue to perform substantially all of your duties and
responsibilities under this letter agreement, either with or without reasonable
accommodation, the Company will continue to pay you your base salary and to
provide you benefits in accordance with Section 2(d) above, to the extent
permitted by plan terms, for up to twelve (12) weeks of disability during any
period of three hundred and sixty-five (365) consecutive calendar days. If you
are unable to return to work after twelve (12) weeks of disability, the Company
may terminate your employment, upon notice to you. If any question shall arise
as to whether you are disabled to the extent that you are unable to perform
substantially all of your duties and responsibilities for the Company and its
Affiliates, you shall, at the Company’s request, submit to a medical examination
by a physician selected by the Company to whom you or your guardian, if any, has
no reasonable objection to determine whether you are so disabled, and such
determination shall for the purposes of this letter agreement be conclusive of
the issue. If such a question arises and you fail to submit to the requested
medical examination, the Company’s determination of the issue shall be binding
on you.



--------------------------------------------------------------------------------

Georgia Erbez

September 7, 2016

Page 5

 

5. Severance Payments and Other Matters Related to Termination.

(a) Involuntary Termination. In the event of termination of your employment by
the Company other than for Cause, or in the event of your termination of
employment for Good Reason in either case outside the Change in Control period
stated in Section 5(b), the Company will (i) continue to pay you your base
salary in effect at the time of such termination (disregarding any decrease that
forms the basis of a resignation for Good Reason pursuant to Section 4(b)(ii))
for a period of six (6) months from and after the date of termination and
(ii) continue to provide you with group medical, dental and vision insurance for
a period of six (6) months from and after the date of your termination. The
Company will also pay you on the date of termination any base salary, bonus and
other wages earned but not paid through the date of termination, and pay for any
vacation time accrued but not used to that date. In addition, as provided in
Section 2(c), the vesting schedule for any stock options and other equity
incentive awards outstanding on the date of termination will automatically
accelerate so that 25% of any then unvested option shares and other equity
incentive awards shall immediately vest and become exercisable upon such
termination. Except as set forth in clause (ii) of the first sentence of this
Section 5(a), benefits shall terminate in accordance with the terms of the
applicable benefit plans based on the date of termination of your employment.

(b) Involuntary Termination within One Year after Change in Control. In the
event of termination of your employment by the Company (or its successor) other
than for Cause, or in the event of your termination of employment for Good
Reason, in either case during the one (1)-year period following a Change in
Control (a “Constructive Termination Event”), the Company (or its successor)
will, in lieu of any severance under Section 5(a) above, pay you, upon receiving
the signed Employee Release pursuant to Section 5(c),: (i) a lump sum severance
payment equal to twelve (12) months of your base salary in effect at the time of
such termination (disregarding any decrease that forms the basis of a
resignation for Good Reason pursuant to Section 4(b)(ii)) and (ii) a lump sum
cash amount equal to the total cost of the projected premiums for group medical,
dental and vision insurance for a period of twelve (12) months covering the
period from and after the date of your termination. The Company (or its
successor) will also pay you on the date of termination any base salary, bonus
and other wages earned but not paid through the date of termination, and pay for
any vacation time accrued but not used to that date. In addition, as provided in
Section 2(c), the vesting schedule for any stock options and other equity
incentive awards outstanding on the date of termination will automatically
accelerate so that 100% of any then unvested option shares and other equity
incentive awards shall immediately vest and become exercisable upon such
termination. Except as set forth in clause (ii) of the first sentence of this
Section 5(b), benefits shall terminate in accordance with the terms of the
applicable benefit plans based on the date of termination of your employment.



--------------------------------------------------------------------------------

Georgia Erbez

September 7, 2016

Page 6

 

(c) Severance Conditional Upon Release. Any obligation of the Company to provide
you severance payments under Sections 5(a) and 5(b) above shall be conditioned
upon your signing a general release of claims in the form provided by the
Company and reasonably acceptable to you (the “Employee Release”) within
twenty-one (21) days after the date on which you receive such Employee Release
and upon your not revoking the Employee Release thereafter. Except as set forth
in Section 5(b) regarding lump sum payments, all base salary and bonus severance
payments will be payable in accordance with the normal payroll practices of the
Company and will begin at the Company’s (or its successor’s) next regular
payroll period following the effective date of the Employee Release, but shall
be retroactive to the date of termination. For the avoidance of doubt, no cash
compensation that may be earned by you pursuant to employment or a consulting
arrangement with a Person other than the Company during the period of time that
the Company (or its successor) is making payments to you pursuant to this
Section 5 shall be credited toward the Company’s severance obligations under
this Section 5. Notwithstanding anything to the contrary contained in this
letter agreement, in the event that at the time of your separation from service
you are a “specified employee,” as hereinafter defined, any and all amounts
payable under this Section 5 in connection with such separation from service
that constitute deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), as determined by the Company
in its sole discretion, and that would (but for this sentence) be payable within
six (6) months following such separation from service, shall instead be paid on
the date that follows the date of such separation from service by six
(6) months. For purposes of the preceding sentence, “separation from service”
shall be determined in a manner consistent with subsection (a)(2)(A)(i) of
Section 409A and the term “specified employee” shall mean an individual
determined by the Company to be a specified employee as defined in subsection
(a)(2)(B)(i) of Section 409A.

(d) Termination for Cause or Voluntary Termination. In the event of termination
of your employment by the Company for Cause or your termination other than for
Good Reason, the Company will pay you any base salary and other wages earned but
not paid through the date of termination and pay for any vacation time accrued
but not used to that date. The Company shall have no obligation to pay you any
bonus compensation or severance payments. Except for any right you may have
under the federal law known as “COBRA” to continue participation in the
Company’s group health and dental plans at your cost, benefits shall terminate
in accordance with the terms of the applicable benefit plans based on the date
of termination of your employment.

(e) Survival of Certain Provisions. Provisions of this letter agreement shall
survive any termination if so provided in this letter agreement or if necessary
or desirable to accomplish the purposes of other surviving provisions, including
without limitation your obligations under Section 3 of this letter agreement.
The obligation of the Company (or its successor) to make severance payments to
you under Section 5(a) or 5(b) above, and your right to retain such payments,
are expressly conditioned upon your continued full performance of your
obligations under Section 3 hereof. Upon termination by either you or the
Company, all rights, duties and obligations of you and the Company to each other
shall cease, except as otherwise expressly provided in this letter agreement.



--------------------------------------------------------------------------------

Georgia Erbez

September 7, 2016

Page 7

 

6. Definitions. For purposes of this letter agreement, the following definitions
apply:

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise.

“Confidential Information” means any and all information of the Company and its
Affiliates that is not generally available to the public. Confidential
Information also includes any information received by the Company or any of its
Affiliates from any Person with any understanding, express or implied, that it
will not be disclosed. Confidential Information does not include information
that enters the public domain, other than through your breach of your
obligations under this letter agreement.

“Change in Control” means (A) the sale, lease, exchange, transfer or other
disposition of all or substantially all of the assets of the Company or its
Affiliates (other than Zosano, Inc.), or (B) any merger, consolidation,
acquisition of the Company, or other business combination or stock sale (other
than a sale of stock for capital raising purposes) that results in the holders
of the outstanding voting securities of the Company or Parent immediately prior
to such transaction beneficially owning or controlling immediately after such
transaction less than a majority of the voting securities of the Company or
Parent, respectively, or the surviving entity or the entity that controls such
surviving entity.

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.

7. Conflicting Agreements. You hereby represent and warrant that your signing of
this letter agreement and the performance of your obligations under it will not
breach or be in conflict with any other agreement to which you are a party or
are bound, and that you are not now subject to any covenants against competition
or similar covenants or any court orders that could affect the performance of
your obligations under this letter agreement. You agree that you will not
disclose to or use on behalf of the Company any proprietary information of a
third party without that party’s consent.

8. Withholding. All payments made by the Company under this letter agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.

9. Assignment. Neither you, the Company nor Parent may make any assignment of
this letter agreement or any interest in it, by operation of law or otherwise,
without the prior written consent of the other parties; provided, however, that
each of the Company and Parent



--------------------------------------------------------------------------------

Georgia Erbez

September 7, 2016

Page 8

 

may assign its rights and obligations under this letter agreement without your
consent to one of its Affiliates or to any Person with whom it shall hereafter
effect a reorganization, consolidate with, or merge into or to whom it transfers
all or substantially all of its properties or assets. This letter agreement
shall inure to the benefit of and be binding upon you, the Company and Parent,
and each of our respective successors, executors, administrators, heirs and
permitted assigns.

10. Severability. If any portion or provision of this letter agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this letter agreement, or the application of
such portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this letter agreement shall be valid and enforceable to
the fullest extent permitted by law.

11. Miscellaneous. This letter agreement sets forth the entire agreement between
you and the Company and replaces all prior and contemporaneous communications,
agreements and understandings, written or oral, with respect to the terms and
conditions of your employment with the Company. This letter agreement may not be
modified or amended, and no breach shall be deemed to be waived, unless agreed
to in writing by you and the Company. The headings and captions in this letter
agreement are for convenience only and in no way define or describe the scope or
content of any provision of this letter agreement. The words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.” This letter agreement may be
executed in two or more counterparts, each of which shall be an original and all
of which together shall constitute one and the same instrument. This is a
California contract and shall be governed and construed in accordance with the
laws of the State of California, without regard to the conflict of
lawsprinciples thereof. Nothing in this letter agreement or any other Company
agreement, policy, practice, procedure, directive or instruction limits your
ability to (a) file a charge or complaint with any governmental agency,
governmental commission or other governmental authority (“Governmental
Authority”), (b) report possible violations of law or regulation to any
Governmental Authority, (c) make other disclosures that are protected under the
whistleblower provisions of applicable law or regulation, or (d) receive a
whistleblower or other award from a Governmental Authority for information
provided to a Governmental Authority. You do not need permission from anyone at
the Company or the Company’s legal counsel in order to take any of the actions
described in the preceding sentence, and you do not have to notify the Company
that you have taken or intend to take any of these actions. In addition, nothing
in this Agreement is intended to interfere with or restrain the immunity
provided under 18 U.S.C. section 1833(b) for confidential disclosures of trade
secrets (x) to lawyers or government officials solely for the purpose of
reporting or investigating a suspected violation of law or (y) in a sealed
filing in court or another legal proceeding.

12. Notices. Any notices provided for in this letter agreement shall be in
writing and shall be effective when delivered in person or deposited in the
United States mail, postage prepaid, and addressed to you at your last known
address on the books of the Company or, in the case of the Company, to it at its
principal place of business, or to such other address as either party may
specify by notice to the other actually received.

* * * * *



--------------------------------------------------------------------------------

Georgia Erbez

September 7, 2016

Page 9

 

At the time this letter agreement is signed by you and on behalf of the Company
and Parent, it will take effect as a binding agreement among you, the Company
and Parent on the basis set forth above.

 

ZOSANO PHARMA CORPORATION     EMPLOYEE: By:   /s/ Konstantinos Alataris     /s/
Georgia Erbez   Name: Konstantinos Alataris     Georgia Erbez   Title: President
and Chief Executive Officer     Date signed: September 7, 2016     Date signed:
September 7, 2016 ZP OPCO, INC.     By:   /s/ Konstantinos Alataris       Name:
Konstantinos Alataris       Title: Chief Executive Officer     Date signed:
September 7, 2016    